UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: Commission File Number: 000-53578 ————— AMERICAN FIRST FINANCIAL, INC. (Exact name of registrant as specified in its charter) ————— Florida 59-3707569 (State or other jurisdiction (Federal of incorporation or organization) Identification No.) 12900 Vonn Road Suite B102 Largo, FL 33774 (Address of Principal Executive Office) (Zip Code) Phone 727-595-0975Email: americanfirst09@yahoo.com (Former name, former address and former fiscal year, if changed since last report) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes x No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer Accelerated filer Non-accelerated filer (Do not check if a smaller Smaller reporting company x reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. The number of shares of the issuer’s common stock, par value $.05 per share, outstanding as of August 10, 2011was 24,982,205 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. American First Financial, Inc. As of June 30, 2011 (unaudited) and March 31, 2011 (audited) and for the three months ended June 30, 2011 and 2010 (unaudited) Contents: Financial Statements: Balance Sheet 3 Statements of Operations 4 Statements of Cash Flows 5 Notes to Financial Statements 6 American First Financial, Inc. Balance Sheet June 30, March 31, (unaudited) (audited) Assets Current assets Cash $ $ Total current assets Property & equipment, net of accumulated depreciation of$10,256 and $9,839, respectively Intangibles Total Assets $ $ Liabilities and Stockholders' Equity Current liabilities Accounts payable and accrued expenses $ $ Shareholder loans Total current liabilities Stockholders' Equity Redeemable Convertible Preferred Stock:$.05 par5,000,000 shares authorized (Series A & B)0 and 0 Series B shares issued andoutstanding, respectively - - Common Stock, $.05 par value,50,000,000 sharesauthorized; 24,982,205 and 24,982,205 sharesissued and outstanding, respectively Additional paid-in capital ) ) Subscription receivable ) ) Accumulated Deficit ) ) Total stockholders' equity ) ) Total Liabilities and Stockholders' Equity $ $ The notes are an integral part of these financial statements. 1 American First Financial, Inc. Statement of Operations (Unaudited) For the Three Months Ended June 30, Origination Fees - Global $ - $ Consulting fees - Total revenue Operating expenses: Selling - General and administrative Professional expenses - Compensation Depreciation Total operating expenses Net income(loss) $ ) $ ) Earnings (loss) per share,primary and dilutive $ ) $ ) Weighted average shares outstandingprimary and dilutive The notes are an integral part of these financial statements. 2 American First Financial, Inc. Statement of Cash Flows (Unaudited) For the Three Months Ended June 30, Cash Flows from Operating Activities: Net (loss) income $ ) $ ) Adjustment to reconcile Net Income to netcash provided by operations: Depreciation Compensation, forgiveness of shareholder loan Changes in assets and liabilities: Accounts payable and accrued expenses Net Cash (Used) Provided by Operating Activities ) ) Cash Flows from Financing Activities: Net (repayments) proceeds of stockholder loans Net Cash (Used) Provided by Financing Activities Net increase (decrease) in Cash ) ) Cash at beginning of period Cash at end of period $ $ Supplemental cash flow information: Interest paid $ - $ - Taxes paid $ - $ - The notes are an integral part of these financial statements. 3 American First Financial, Inc. Notes to the Financial Statements As of June 30, 2011 Note 1 Organization, Business Operations and Summary of Significant Accounting Policies Organization and Business Operations American First Financial, Inc. (“AFF”) is a Florida corporation formed in March, 2001. AFF is a specialty mortgage origination firm that deals in wholesale lending.Wholesale lending is the taking of retail mortgage loan originations from mortgage brokers and getting them closed and funded for them, as opposed to dealing directly with the retail customer.AFF’S operations have primarily been the acceptance of loan submissions from independent retail mortgage brokers and then presenting those loans to approved wholesale lenders.AFF acted only as a broker agent.As a broker agent, AFF does not assume any risk on its loans and receives a small fee based on the loan volume for each loan it places.The lenders that accept the loans have no recourse against AFF.As of January 1, 2011, we have added mortgage consulting to our business plan and receive fees from independent mortgage brokers to help them package and present non-conforming and sub-prime mortgage loans to willing lenders.We have presented loans from several states but primarily present loans only from the Florida market.We have one office in Largo Florida. Summary of Significant Accounting Policies Basis of Presentation The unaudited interim consolidated financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and note disclosures normally included in annual financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to those rules and regulations, although the Company believes that the disclosures made are adequate to make the information not misleading. It is suggested that these consolidated financial statements be read in conjunction with the consolidated financial statements and the notes thereto, included in the Company’s latest Form 10-K. In the opinion of management, all adjustments consisting of normal recurring adjustments necessary for a fair statement of the financial position at June 30, 2011 and March 31, 2011 and the result of operations and cash flows for the three months ended June 30, 2011 and 2010 have been made. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Fair Value Information The carrying amounts of the Company’s assets and liabilities approximate their fair values represented in the accompanying balance sheets. The carrying amounts of current assets and current liabilities approximate their fair value due to the relatively short period of time between the origination of these instruments and their expected realization. The carrying values of the note payable to stockholderapproximates fair value based on borrowing rates currently available to the Company for instruments with similar terms and remaining maturities. Cash and Cash Equivalents The majority of cash is maintained with a major financial institution in the United States.Deposits with this bank may exceed the amount of insurance provided on such deposits.Generally, these deposits may be redeemed on demand and, therefore, bear minimal risk.The Company considers all highly liquid investments purchased with an original maturity of six months or less to be cash equivalents. Revenue Recognition AFF receives origination fees for the origination of loans and recognizes these when the earnings process has been completed and documented through filings with local governmental agencies, generally at closing. AFF receives consulting fees from independent mortgage brokers for helping to package and present non-conforming and sub-prime loans to willing lenders.Our fees are negotiated in advance with the independent brokers and are recorded when the broker successfully submits a packaged loan to a lender. 4 American First Financial, Inc. Notes to the Financial Statements As of June 30, 2011 Mortgages, Loan Loss Reserves and Capitalization AFF does not hold mortgages for investment and thereby does not calculate loan loss reserves and is not subject to any minimum capital requirements by the State or any regulatory agency.AFF utilizes the licenses of Global Lending Group, a related party (see Related Party note), for closing and funding any loans that need funding until their sale.These loans are the property of Global Lending Group at closing and as such, are not reflected on the financial statements of AFF. Property and equipment Property and Equipment is stated at cost.Depreciation is computed by the straight-line method over estimated useful lives.The carrying amount of all long-lived assets is evaluated periodically to determine if adjustment to the depreciation and amortization period or the unamortized balance is warranted. Based upon its most recent analysis, the Company believes that no impairment of property and equipment exists at the balance sheet dates presented. Advertising The costs of advertising are expensed as incurred.Advertising expenses were $0 and $0 for the three months ended June 30, 2011 and 2010, respectively.Advertising expenses are included in the Company’s selling operating expenses. Income Taxes The Company uses the liability method to account for income taxes. As such, deferred tax assets and liabilities are recorded based on the differences between the tax bases of assets and liabilities and their carrying amounts for financial reporting purpose, referred to as temporary differences. Deferred tax assets and liabilities at the end of each period are determined using the currently enacted tax rates applied to taxable income in the periods in which the deferred tax assets and liabilities are expected to be settled or realized. Earnings (Loss) Per Share Basic earnings (loss) per share calculations are determined by dividing net income (loss) by the weighted average number of shares outstanding during the year. Diluted earnings (loss) per share calculations are determined by dividing net income (loss) by the weighted average number of shares. At June 30, 2011 and March 31, 2011 there were 2,300,000 options outstanding that were considered to be anti-dilutive. Subsequent Events These interim financial statements were approved by management and were issued on August 8, 2011. Subsequent events have been evaluated through this date. Recently Issued Accounting Pronouncements We have reviewed the FASB issued Accounting Standards Update (“ASU”) accounting pronouncements and interpretations thereof that have effectiveness dates during the periods reported and in future periods. The Company has carefully considered the new pronouncements that alter previous generally accepted accounting principles and does not believe that any new or modified principles will have a material impact on the corporation’s reported financial position or operations in the near term.The applicability of any standard is subject to the formal review of our financial management and certain standards are under consideration. Note 2 Going Concern The accompanying unaudited financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which assumes the realization of assets and satisfaction of liabilities in the normal course of business, for the Company to continue as a going concern. As shown in the accompanying financial statements, AFF incurred operating losses for the three month periods ended June 30, 2011 and 2010. The Company has accumulated deficit and a working capital deficit at June 30, 2011 (unaudited) and March 31, 2011 (audited).AFF has limited financial resources with which to satisfy any future cash requirements and until such time as AFF is able to raise additional capital or generate positive cash flow from operations, these conditions raise substantial doubt about the Company’s ability to continue as a going concern. AFF’s ability to achieve and maintain profitability and positive cash flow is dependent upon AFF's ability to generate origination and consulting fees at a rate sufficient to meet obligations and costs. 5 American First Financial, Inc. Notes to the Financial Statements As of June 30, 2011 Management plans to fund its future operations by obtaining additional financing and continuing to grow the mortgage origination base. However, there is no assurance that AFF will be able to grow the business or to obtain additional financing from investors or private lenders and, if available, such financing may not be on commercial terms acceptable to AFF or its shareholders.The key factors that are not within the Company's control and that may have a direct bearing on operating results include, but are not limited to, acceptance of the Company's business plan, the ability to raise capital in the future, the ability to expand its customer base, and the ability to hire key employees to provide services.There may be other risks and circumstances that management may be unable to predict. The financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the possible inability of the Company to continue as a going concern. Note 3 Property and Equipment Property and equipment, as of June 30, 2011 and March 31, 2011 consist of: June 30, 2011 March 31, Equipment $ $ Less accumulated depreciation $ $ Depreciation of property and equipment was $417 and $417 for the three months ended June 30, 2011 and 2010, respectively. Note 4 Income Taxes The Company has not recognized any deferred tax assets in association with net operating losses and capital losses incurred from marketable equity securities transactions, due to tax limitations and uncertainties concerning its ability to generate taxable income in future periods.The tax benefit for the periods presented is offset by a valuation allowance (100%) established against deferred tax assets arising from the securities capital losses and other temporary differences, the realization of which could not be considered more likely than not.In future periods, tax benefits and related deferred tax assets will be recognized when management considers realization of such amounts to be more likely than not. As of March 31, 2011, the Company has unused net long-term capital losses of approximately $405,000 and unused Net Operating Loss carry-forwards of approximately $734,000 which begins to expire in 2028.Differences in financial statement accumulated deficit and taxable losses resulting in Net Operating Losses are due to permanent non-deductible stock transactions. Note 5 Equity The company has two classifications of stock: Preferred Stock Preferred Stock includes 5,000,000 shares authorized at a par value of $0.05.Preferred Stock has liquidation and dividend rights over Common Stock, which is not in excess of its par value. Common Stock Common Stock includes 50,000,000 shares authorized at a par value of $0.05.The holders of Common Stock and the equivalent Preferred Stock, voting together, shall appoint the members of the Board of the Directors.Each share of Common Stock is entitled to one vote. There are currently 24,982,205 shares of common stock outstanding. There are no outstanding shares of preferred stock. 6 American First Financial, Inc. Notes to the Financial Statements As of June 30, 2011 On April 30, 2010, the Company issued 2,100,000 shares of common stock for $10,500 in services.The per share prices were determined by negotiations between Mr. Stirling and the other party depending on the reason for the sale, the number of shares being purchased and the need for the services. In 2006 the Company issued option awards under the employee incentive stock option plan (“EISOP”) to Officers and Directors.Options granted under the EISOP, in prior years, were issued for past performance and therefore vest immediately at the date the options were granted.A total 2,300,000 options were issued with a strike price of $.05 expiring in ten years from issue date (expires June 2016). Note 6 Earnings per Share Due to the net operating loss, all options and conversions are considered anti-dilutive and therefore only basic calculation is provided.Basic weighted average per share excludes items that would have been included in the fully-diluted weighted average shares.Shares that would be included would be, if exercised, options held by Officers and Directors (2,300,000 common share equivalents). Note 7 Related Party Transactions At June 30, 2011 and March 31, 2011, the Company had a subscription receivable due from and a shareholder loan payable to the major shareholder.Interest on the net amount due to the shareholder is immaterial and was not recorded. During the three months ended June 30, 2011 and 2010, officer compensation in the amount of $5,000 and $0, respectively, were paid to Mr. Stirling. During the three months ended June 30, 2011 and 2010, rent expense in the amount of $300 and $300, respectively, was paid to Mr. Stirling Total payments to Mr Stirling during the three months ended March 31, 2011 and 2010 were $5,300 and $300, respectively, which was 68% and 6% of the total expenses respectively. Through an agreement, in exchange for shares that were given to Global Lending Group, AFF utilizes the licenses of Global Lending Group for loan origination and funding.At funding the loans become the property of Global Lending Group.There is no recourse to loans brokered for Global Lending Group and AFF acts solely as a mortgage broker on loans originated. The amounts and terms of the above transactions may not necessarily be indicative of the amounts and terms that would have been incurred had comparable transactions been entered into with independent third parties. Note 8 Commitments and Contingencies The Company has limited needs for office space and subleases office space on a month to month arrangement from the president. The Company has not entered into any lease arrangement plan. In lieu of rent, the Company agreed to pay $100 per month to reimburse for expenses.Rent expense was $300 and $300 for the three month periods ended June 30, 2011 and 2010, respectively. From time to time the Company may be a party to litigation matters involving claims against the Company.The Company does not believe any possible unasserted claims that may exist would have a materially adverse effect on the Company’s financial position or results of operations 7 Item 2.
